Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Pat Lane Swanzy, Jr., Appellant                       Appeal from the of County, Texas (Tr. Ct.
                                                      No. 2012F00110). Opinion delivered by
No. 06-12-00157-CR        v.                          Chief Justice Morriss, Justice Carter and
                                                      Justice Moseley participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Pat Lane Swanzy, Jr., has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 29, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk